DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on February 27, 2019, in which claims 1-5 were presented for examination, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitations “step (1): moving two cam groups onto two needle beds” line 5, “step (2): moving two cam groups onto two needle beds” line 9, and 
	Claims 2-5 are rejected because they depend directly or indirectly on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita et al. (US Patent 6,799,443) as best understood.
	Regarding claim 1, Morita et al. “Morita” discloses a method for knitting a three-dimensional fabric with variable thickness through a flat knitting machine (Col. 5, Lines: 4-9, Col. 10, Lines: 37-45), comprising the following steps:  
	5step (1): moving two cam groups (combination of 31 and 32, Fig. 1) onto two needle beds (5 and 6) which are disposed relatively, and driving a plurality of knitting needles (15) to knit a first piece of knitting by a starting cam system included in one of (combination of 32 (on element 6) and 85, Col. 4, Line: 65-Col. 5, Lines: 3, and 17-19); 
	step (2): moving the two cam groups onto the two needle beds 10which are disposed relatively, and driving the plurality of knitting needles to knit a second piece of knitting by a middle cam system (examiner notes the middle cam system is element 32 on element 5) included in the other one of the two cam groups (Col. 5, Lines: 4-9 and Lines: 17-19, and Col. 7, Lines: 21-33, examiner notes the needles of the other one of the two cam groups in order to knit a fabric disclosed in Col. 10, Lines: 37-45a) ; 
	step (3): moving the two cam groups onto the two needle beds which are disposed relatively, and driving the plurality of knitting 15needles to knit a supporting yarn by two tail cam systems respectively included in the two cam groups, wherein two ends of the supporting yarn are respectively interwoven with the first piece of knitting and the second piece of knitting, and moving each of a plurality of knock-over bit cams controlled by each of the tail cam 20systems which depends on a gap size corresponding to a knitting length of the supporting yarn, so as to promptly change a thickness of the three-dimensional fabric along the length change of the supporting yarn in a knitting process (Col. 7, Line: 47-Col. 8, Line: 11, examiner notes the limitations “knit a supporting yarn…knitting process” describe how knitting machines typically knit fabrics from yarns. Morita explains how the needles of both cams are extended and retracted, and interact with yarn in order to knit a fabric. It is well known in the art that needles on both cams support two ends of a supporting yarn which are then interwoven with the knitted pieces produced by both cams. In addition, the thickness of the fabric changes as the gap size changes); and 
	step (4): repeating the step (1) to the step (3) to complete the 25three-dimensional fabric (Col. 10, Lines: 37-45, examiner notes the steps recited above are repeated in order to knit a complete fabric).  

	Regarding claim 3, Morita discloses the step (4) comprises a substep: controlling the starting cam system and the middle cam system of the other of the plurality 10of knock-over bit cams to implement displacement and adjustment according to the gap size after the previous step (Col. 7, Line: 47-Col. 8, Lines: 11 and 28-30, examiner notes the motor causes adjustments to the fabric).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Hoying et al. (US PG Pub. 20190231021) as best understood.
	Regarding claim 2, Morita discloses the invention substantially as claimed above.
Morita does not disclose explicitly state using a yarn feeder.
	However, Hoying et al. “Hoying” teaches yet another knitted fabric created on a knitting machine (Par. 0159), wherein Hoying teaches a step of controlling a flat knitting machine yarn feeder to adjust a position of a yarn feeding arm in 5the gap according to the gap size (Par. 0326, Lines: 1-12, examiner notes changing the tension on the yarn is accomplish by adjusting the length of the yarn coming out of the yarn feeder, which one of ordinary skill in the art would recognize that action would result in changing a gap size).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the knitting machine as disclosed by Morita, by incorporating a yarn feeder as taught by Hoying, in order to have more control over how the yarns are placed to knit the fabric.

	Regarding claim 4, Morita discloses the invention substantially as claimed above.
	Examiner points out it is well known in the art that all knitting machines have yarn feeders in order to knit articles of clothing. Morita does not disclose explicitly state using a yarn feeder.
	However, Hoying et al. “Hoying” teaches yet another knitted fabric created on a knitting machine (Par. 0159), wherein Hoying teaches a step of controlling a flat knitting machine yarn feeder to adjust a position of a yarn feeding arm in 5the gap according to (Par. 0326, Lines: 1-12, examiner notes changing the tension on the yarn is accomplish by adjusting the length of the yarn coming out of the yarn feeder, which one of ordinary skill in the art would recognize that action would result in changing a gap size).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the knitting machine as disclosed by Morita, by incorporating a yarn feeder as taught by Hoying, in order to have more control over how the yarns are placed to knit the fabric.

	Regarding claim 5, Morita in view of Hoying disclose the step (4) comprises a substep: controlling at least one 20flat knitting machine mangling device to adjust a mangling position based on the gap size after the previous step (25, Fig. 4 of Morita, examiner notes the mangling device has been interpreted to be jack 25 with controlling buts 28 and 29 since the applicants claims do not sufficiently define what structures make up a “mangling device” and jack 25 is controlled to adjust the size of the gap after each cycle of the knitting process).


Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        


/DANNY WORRELL/Primary Examiner, Art Unit 3732